Name: COMMISSION REGULATION (EC) No 3256/93 of 26 November 1993 on imports of certain processed mushroom products originating in Poland
 Type: Regulation
 Subject Matter: international trade;  trade;  Europe;  foodstuff
 Date Published: nan

 27. 11 . 93 Official Journal of the European Communities No L 293/39 COMMISSION REGULATION (EC) No 3256/93 of 26 November 1993 on imports of certain processed mushroom products originating in Poland HAS ADOPTED THIS REGULATION : Article 1 Each importer as referred to in Article 5 (4) (a) and (b) of Regulation (EEC) No 1707/90 may submit applications for import licences for mushrooms originating in Poland falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1707/90 of 22 June 1990 laying down detailed rules for the appli ­ cation of Regulation (EEC) No 1796/81 on imports of preserved cultivated mushrooms from third countries ('), as last amended by Regulation (EEC) No 3516/92 (2), and in particular Article 5 (4) thereof, Whereas the second subparagraph of Article 5 (4) of that Regulation provides that the quantity still available on 15 October of the current year is to be allocated to two groups of importers in accordance with detailed rules laid down by the Commission ; Whereas a substantial quantity is still available for alloca ­ tion to importers for the end of 1993 ; whereas the issue of import licences under Regulation (EEC) No 1707/90 for certain processed mushroom products from all third countries except Poland has been suspended for the rest of 1993 ; whereas as a consequence quantities still available can only be allocated to Poland, Article 2 Import licences for that part of the overall quantity allo ­ cated to Poland in Annex I to Regulation (EEC) No 1707/90 which is still available on 15 October 1993 shall be issued in accordance with that Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 158, 23 . 6. 1990, p. 34 . 0 OJ No L 355, 5. 12. 1992, p. 18 .